UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-2531



JAMES F. LAPINSKI,

                                             Plaintiff - Appellant,

          versus


STATE FARM MUTUAL AUTOMOBILE INSURANCE COM-
PANY; STATE FARM FIRE AND CASUALTY COMPANY;
KOONS OF TYSONS CORNER, INCORPORATED; GREGORY
D. MEADOWS; GENERAL MOTORS CORPORATION,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-759-A)


Submitted:   March 16, 1999                 Decided:   April 7, 1999


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James F. Lapinski, Appellant Pro Se.     Stephen Anthony Horvath,
TRICHILO, BANCROFT, MCGAVIN, HORVATH & JUDKINS, Fairfax, Virginia;
Anthony Eugene Grimaldi, MARTELL, DONNELLY, GRIMALDI & GALLAGHER,
P.A., Fairfax, Virginia; Barry Dorans, WOLCOTT, RIVERS, WHEARY,
BASNIGHT & KELLY, P.C., Virginia Beach, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James F. Lapinski appeals from the district court’s order dis-

missing without prejudice his claim alleging breach of contract,

negligence, intentional misconduct, failure to honor warranties,

fraud, bad faith, and violations of the Racketeer Influenced and

Corrupt Organizations Act (RICO), 18 U.S.C.A. §§ 1961-1968 (West

1984 & Supp. 1998). The court dismissed Lapinski’s complaint with-

out prejudice based on lack of jurisdiction under 28 U.S.C.A. §

1332 (West 1993 & Supp. 1998).   Although the order did not address

whether the court had jurisdiction under 28 U.S.C. § 1331 (1994),

a review of Lapinski’s complaint reveals that it fails to allege a

federal cause of action.   See Sedima, S.P.R.L. v. Imrex Co., 473

U.S. 479, 496 (1985).   “[A] plaintiff may not appeal the dismissal

of his complaint without prejudice unless the grounds for dismissal

clearly indicate that ‘no amendment [in the complaint] could cure

the defects in the plaintiff’s case.’” Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

Because an allegation of appropriate facts could cure the defects

in Lapinski’s complaint for which it was dismissed, we dismiss his

appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                           DISMISSED


                                 2